Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "wedge-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "wedge-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 - 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwahara (US 2017/0355148).
With regards to claim 1, Kuwahara teaches an apparatus for producing a three-dimensional emblem made of a thermoplastic synthetic resin (Abstract), the three-dimensional emblem being obtained by welding and integrating an upper layer material containing a vapor-deposited-metal laminated film and a lower layer material containing a thermoplastic synthetic resin sheet through high-frequency dielectric heating (paragraphs 65 – 70), the apparatus comprising:
A slide jig in which an electrode flat plate die and an electrode projecting die are provided in such a manner as to be slidable in a horizontal plane (Abstract, paragraphs 77 and 78, claim 1)
An electrode recessed die that is capable of approaching and separating from the slide jig in a vertical direction and is disposed at a position where the electrode recessed die can oppose the electrode flat plate die and the electrode projecting die (Figure 2 item 21, Abstract, paragraphs 13, 73, 76, 78 and 79, claim 1)
A high-frequency oscillator that, in a state in which the electrode recessed die and the electrode flat plate die or the electrode projecting die of the slide jig are opposed to each other, performs high-frequency dielectric heating by continuously generating a high-frequency voltage across the opposing dies (paragraph 19 which 
Where one or more recesses are formed in a surface of the electrode flat plate die that opposes the electrode recessed die (Figure 7 item 43), and when high frequency dielectric heating is performed with the lower layer material sandwiched between the electrode flat plate die and the electrode recessed die, a portion of the lower layer material enters the recess, so that the lower layer material that has been shaped is held on the electrode flat plate die (paragraphs 102 – 110).
With regards to claim 2, the teachings of Kuwahara are presented above. Additionally Kuwahara teaches that a coming out preventing member for preventing the lower layer material that has entered the recess of the electrode flat plate fie from coming out is formed in the recess (Figure 7 item 51).
With regards to claim 3, the teachings of Kuwahara are presented above. Additionally Kuwahara teaches that the recess of the electrode flat plate die has a wedge-like shape that gradually increases in internal diameter (paragraphs 92 – 95).
With regards to claim 4, the teachings of Kuwahara are presented above. Additionally Kuwahara teaches a method comprising
A lower layer shaping step of disposing the lower layer material between the electrode flat plate die and the electrode recessed die, bringing the electrode flat plate die and the electrode recessed die closer to each other, and performing high-frequency dielectric heating, where the lower layer material that has been shaped is held on the electrode flat plate die, and the electrode flat plate die and the electrode recessed die 
An upper layer molding step of molding the upper layer material by sliding the electrode projecting die of the slide jig such that the electrode projecting die opposes the electrode recessed die, disposing the upper layer material between the electrode projecting die and the electrode recessed die closer to each other, and performing high-frequency dielectric heating, where the upper layer material that has been molded is held on the electrode recessed die, and the electrode projecting die and the electrode recessed die are separated from each other (claim 1)
A welding step of sliding the electrode flat plate die holding the lower layer material, of the slide jig such that the electrode flat plate die opposes the electrode recessed die holding the upper layer material, bringing the electrode flat plate die and the electrode recessed die closer to each other, and performing high-frequency dielectric heating while pressing the lower layer material and the upper layer material that are laid one on top of the other, thereby welding the lower layer material and the upper layer material to each other, and then separating the electrode flat plate die and the electrode recessed die from each other (claim 1, Figures 8, 9 and 11)
With regards to claim 5, the teachings of Kuwahara are presented above. Additionally Kuwahara teaches that one or more recesses are formed in a surface of the electrode flat plate die that opposes the electrode recessed die, and, in the lower layer shaping step, a portion of the lower layer material enters the recess, so that the lower layer material is held on the electrode flat plate die (Figure 7 item 43, paragraphs 92 – 95).
With regards to claim 6, the teachings of Kuwahara are presented above. Additionally Kuwahara teaches that, in the lower layer shaping step, the lower layer material is held on the electrode flat plate die by attaching the lower layer material to the electrode flat plate die with a piece of pressure-sensitive adhesive tape (paragraph 71).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746